Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 5-10, 13-15 and 18-20 in the reply filed on 03/01/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search the inventions together.  This is not found persuasive because search burden is not the only criteria in determining whether or not a restriction is made or if it is proper. The claims encompass multiple distinct products made by vastly different mating schemes and combinations thereof. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,9,14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is wholly unclear as it is a dependent claim that depends from non-elected claim 3, which has antecedent basis/clarity issues (“selected diploids” in the third step and “de novo 
	Claim 6 is also unclear in the steps of producing the diploid mollusk used in the method. Step b recites “preventing sever inbreeding…is prevented through a bridging line”. In addition to a grammatical redundancy, it is not clear what active steps are encompassed by “through a bridging line”. The claim does not clearly set forth how the bridging line is used. Step 6b also recites “and individual selection” but does not specify where the selection takes place in the method. The final step of the PRC methodology of claim 6 lacks clear antecedent basis as it is not clear what “the production line” is. It is also noted that claim 6 recites processes of obtaining multiple products used and each of these are treated as any product by process. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-10,13-15 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by de Sousa (2016, Genome, 59:327-338) or Guo (2008, IDS).

Claim 6 is drawn to a method of making a triploid mollusk by crossing a tetraploid mollusk with a diploid mollusk. Claim 6 requires that the tetraploid mollusk be obtained by the method of claim 4. Claim 4 is a non-elected claim drawn to a tetraploid mollusk exhibiting “improved genetic diversity and performance” and made by the method of nonelected claim 3. However, claim 3 fails to recite any “improved genetic diversity” but does recite increased genetic diversity. Thus, claim 6 is interpreted as being a method of making triploid mollusk by mating any tetraploid mollusk with a diploid mollusk. The process recited for obtaining the diploid mollusk is given little weight due in part to its lack of clarity but also because in a product by process, weight is only given if the process alters the product obtained. The process embedded within the method of claim 6 recites 3 steps, each with a process embedded within them. In the end, the claim fails to impart any effect on the products of the processes that affect the triploid obtained in any manner to cause it to differ from that which results from any tetraploid x diploid mating. With regard to the product claims 9 and 19, these are product by process claims and read on any triploid mollusk.

Claim 7 is drawn to a method of making a triploid mollusk by crossing diploid mollusk with a tetraploid mollusk of claim 4. Claim 4 is a non-elected claim drawn to a tetraploid mollusk 
de Sousa teaches at page 328 that virtually all triploid oysters (claims 13-15) in the world are created by crossing tetraploid with diploids and that the resulting triploid oysters have higher growth and improved market quality. Thus, de Sousa teaches the method of claims 5-7 drawn to a method of producing a triploid mollusk comprising crossing a tetraploid mollusk with a diploid mollusk as well as claims 8-10, drawn to the mollusk made by the method of claim 5, wherein the mollusk is an oyster (claims 18-20).
Guo also teaches the superior qualities of triploid oysters and that they can be obtained by mating tetraploids and diploids (page 8 and 9).
Thus, each of de Sousa and Guo meet the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632